IN THE SUPREME COURT OF THE STATE OF NEVADA


 CITY OF LAS VEGAS, A POLITICAL                         No. 84221
 SUBDIVISION OF THE STATE OF
 NEVADA,
 Petitioner,
 vs.
 THE EIGHTH JUDICIAL DISTRICT
 COURT OF THE STATE OF NEVADA,
 IN AND FOR THE COUNTY OF
 CLARK; AND THE HONORABLE
                                                              FILED
 TIMOTHY C. WILLIAMS, DISTRICT                                MAY 1 7 2022
 JUDGE,
                                                           ELIZABETH A. BROW
 Respondents,                                            CLERK • S PREME COURT

   and                                                   BY
                                                              DEPUTY CLERK
 180 LAND CO., LLC, A NEVADA
 LIMITED-L1ABILITY COMPANY; AND
 FORE STARS, LTD., A NEVADA
 LIMITED-LIABILITY COMPANY,
 Real Parties in Interest.


                  ORDER DISMISSING PETITION
             FOR WRIT OF MANDAMUS OR CERTIORARI

            This emergency, original petition for a writ of mandamus or
certiorari challenges a district court order denying a stay of the inverse
condemnation judgment against petitioner pending appeal and conditioning
the right to appeal upon.payment of the judgment. Real parties in interest
have filed an answer, as directed, and petitioner has filed a reply.
            Meanwhile, however, petitioner -filed an appeal and, in the
appeal, a motion for stay essentially requesting the same relief. See City of
Las Vegas v. 180 Land Co., LLC, Docket No. 84345. The motion for stay in
that case was granted on May 9, 2022. As petitioner thus has obtained the
relief requested in this writ petition, the petition is moot. Personhood Nev.
                v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (holding that a case
                that initially presents a live controversy may be rendered moot by
                subsequent events). Accordingly, we dismiss the petition.
                           It is so ORDERED.



                                                                  , J.
                                        Stiglich


                                          ,J
                Cadish                                    Herndon




                cc:   Hon. Timothy C. Williams, District Judge
                      McDonald Carano LLP/Las Vegas
                      Shute. Mihaly & Weinberger, LLP
                      Las Vegas City Attorney
                      Leonard Law, PC
                      Law Offices of Kermitt L. Waters
                      Kaempfer Crowell/Las Vegas
                      EHB Companies, LLC
                      Hutchison & Steffen, LLC/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVROA


al> 1447A
                                                    2